Citation Nr: 0019891	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured right tibia and fibula, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969 and from February 1971 to October 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1994 decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied 
increased rating claims for residuals of a fracture of the 
right tibia and fibula, and service-connected dermatitis.  
Claims of service connection for low back disability and 
hearing loss were also denied.  Subsequently, by a May 1996 
decision, an increased (20 percent) rating was assigned for 
the veteran's right tibia/fibula disability.  (At an August 
1995 personal hearing, the veteran withdrew the appeal of the 
denial of service connection for hearing loss.)  In October 
1998, the Board granted service connection for 
spondylolisthesis at L5-S1, granted an increased (30 percent) 
rating for dermatitis, and remanded the claim for an 
increased rating for right tibia/fibula disability for 
further evidentiary development.  While in remand status, the 
RO, by a July 1999 decision, granted an increased (30 
percent) rating for the right tibia/fibula disability.  


FINDINGS OF FACT

1.  Residuals of the fractured right tibia and fibula include 
disability tantamount to moderate limitation of motion of the 
right ankle.

2.  The residuals of the fractured right tibia and fibula 
include no more than marked right knee disability.



CONCLUSIONS OF LAW

1.  A 10 percent rating for right ankle disability, as a 
residual of the fractured right tibia and fibula, is 
warranted separate from the 30 percent rating already 
assigned for the fracture residuals.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a (Diagnostic Code 5271) 
(1999).

2.  A rating greater than the currently assigned 30 percent 
evaluation for other right tibia and fibula fracture 
residuals is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a (Diagnostic Code 5262) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his right tibia/fibula disability 
has become worse over time, manifested by chronic knee and 
ankle pain, swelling, and instability, and thus more nearly 
approximates those requirements needed to qualify for an 
increased rating.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

I.  The Facts

Service medical records show that the veteran suffered a 
closed fracture of the right tibia and fibula while in 
hostile action in Vietnam in February 1969.  More recently, 
at a June 1993 VA examination, the veteran reported his 
history of having injured his right leg in combat in February 
1969 as well as a subsequent right knee injury during a 
motorcycle accident in 1974.  He complained of a "popping" in 
the right knee.  The veteran reported that, although he was 
comfortable walking, he was no longer able to run because of 
his knee, lower leg, and back problems.

On examination, the right leg had a 1/2-inch transverse scar 
at the junction of the middle and distal thirds of the right 
tibia with some slight offset of the tibia.  The right leg 
was one-quarter inch shorter between the knee and ankle than 
the left leg.  However, the right leg alignment was good.  
The range of motion of the right knee and right ankle was 
full.  X-rays of the right lower leg showed a deformity of 
both bone shafts near the middle.  However, alignment was 
anatomical.  Additionally, there was solid bony union.  There 
were no other abnormalities noted.  The diagnoses were 
fracture of the right tibia and fibula which has healed with 
some minor deformity, some minor shortening of the right leg, 
and a healed laceration of the right knee.

Private treatment records from Winchester Hospital Family 
Medical Center, dated from November 1990 to March 1995, were 
received by the RO.  A March 1995 examination report 
contained in these records shows that the veteran complained 
of chronic right ankle pain.  However, the record also noted 
that the veteran said he was not limited by his ankle 
discomfort.  On examination, the overall alignment of his 
right lower leg was quite good, but there was an obvious bony 
prominence in his mid-shaft tibia that was non-tender.  His 
ankle had some mild synovial thickening, full range of 
motion, no laxity, and was neurovascularly intact.  X-rays of 
the right tibia and fibula demonstrated a healed mid-shaft 
tibia and fibula fracture with excellent alignment.  X-rays 
of the right ankle showed some mild joint space narrowing, 
but no significant degenerative joint disease.  The 
impression was degenerative joint disease of the right ankle.  
A February 1995 X-ray of the right knee was negative; the 
bony structures were intact and no fracture line, 
dislocation, joint effusion, or abnormal calcifications were 
seen.

Thereafter, at the veteran's September 1995 VA examination, 
the veteran complained of a constant ache in his right ankle 
with popping and recurrent swelling.  He also complained of 
his right knee giving way.

Examination of the right knee revealed a scar, full range of 
motion, tenderness laterally, and a moderate positive 
McMurray's test.  Additionally, the right knee measured one-
half inch greater in circumference than the left knee.  
Examination of the right ankle showed that it measured one-
half inch greater in circumference than the left ankle, that 
there was fullness at the lateral aspect of the ankle, that 
there was full range of motion with pain over the lateral 
ligament on inversion, and that there was some increased 
excursion.  In addition, examination of the right leg showed 
deformity of the right tibia.  Alignment of the tibia was 
good, but there was a stepoff at the junction of the middle 
and distal thirds of the tibia.  X-rays of the right knee 
showed new bone formation in the medial epicondyle of the 
knee, possibly post-traumatic.  X-rays of the right ankle 
were normal.  Magnetic resonance imaging (MRI) of the right 
knee showed eburnation of the anterior patellar surface and a 
tear of the posterior horn of the medial meniscus.  The 
diagnoses were healed fracture of the right tibia and fibula 
with some deformity, injury of the right knee with probable 
torn medial meniscus, and recurrent sprain to the right ankle 
with lateral ligamentous laxity.

The veteran testified at a personal hearing at the RO in 
August 1995.  At this time he reported that his right 
tibia/fibula was fractured when he was wounded in the 
Republic of Vietnam in February 1969.  Nonetheless, after he 
recovered, he stayed in an airborne unit.  He believed that 
the subsequent physical training he performed, while in 
combat boots, further injured his ankle.  He complained that 
his right knee was both weak and constantly felt as if it was 
about to buckle.  As to his right ankle and knee, he reported 
that he had been diagnosed with arthritis.  He next reported 
that his right leg was shorter than his left leg and that he 
had muscle atrophy in his right leg.  He also complained that 
his right knee and ankle were frequently swollen.  He next 
complained that he had chronic right leg pain.  He also 
reported that he had problems going up and down stairs 
because of right leg weakness.  He indicated that he had 
occasionally fallen because his right knee gave way.  In 
addition, the veteran reported that his right leg pain 
interfered with his sleeping.

At a January 1999 VA examination, the veteran continued to 
complain of right lower leg pain with activity, as well as 
while sleeping.  He also complained that he was awakened 
nearly every night by right leg pain.  The veteran also 
complained that he felt his right leg "pop" at the fracture 
site when he walked.  He reported that his right knee felt 
unstable and gave way repeatedly.  The veteran indicated 
that, because of his right knee instability and pain, he 
could not go up stairs, climb ladders, or run.

On examination, the right leg was shorter than the left by an 
inch and there was a very obvious deformity in the mid-shaft 
of the tibia with prominence at the fracture site.  However, 
the examiner opined that the fracture "seem[ed] to be healed 
solidly."  The veteran walked with a slight limp.  The right 
leg revealed ". . . 8x of varus deformity at the knee 
joint."  Additionally, the right knee had tenderness on the 
medial joint line and a positive McMurray's test indicating a 
torn meniscus.  Range of motion of his knee was full.  
Examination of the ankle revealed full range of motion and 
instability of the lateral ligaments.  

The examiner opined as follows:

Range of motion of the knee and the ankle 
could be decreased by up to 50% during a 
flare-up or during overactivity or 
overuse.  [The veteran's] symptoms are 
all directly related to his service 
connected disorders and there are no 
other injuries and no other unrelated 
causes for his disability.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).

Historically, the RO rated the veteran's service-connected 
right tibia/fibula disability under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (arthritis due to trauma), as 10 percent 
disabling.  See RO decisions entered in June 1970 and May 
1994.  However, more recently, the RO has rated the veteran's 
disability as, first 20 percent, and later as 30 percent 
disabling under Diagnostic Code 5262 (impairment of the tibia 
and fibula).  See RO decisions entered in May 1995, May 1996, 
and July 1999.  Yet, despite the RO's change in use of rating 
criteria, it appears that the RO continued to look at the 
range of motion of both the right knee and ankle when 
considering the rating to be assigned.  Id.

When evaluating loss of joint motion, consideration is given 
to the degree of functional loss caused by pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.

Initially, the Board notes that when the record reflects that 
the veteran has multiple problems because of a service-
connected disability, the Court in the case of Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), said that, while 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, it 
was possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting different 
disability ratings.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.

Moreover, the Board notes that the rating criteria provides 
that ankle limitation of motion will be rated as 10 percent 
disabling if moderate and 20 percent disabling if marked.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).

Given the evidence described above, the Board finds that a 
separate 10 percent rating may be assigned for disability 
that equates to "moderate" limitation of ankle motion.  
Diagnostic Code 5271.  Specifically, at the January 1999 VA 
examination, the examiner opined that, while the range of 
motion of the right ankle was full, with flare-up, over 
activity, or overuse, the range of motion of the ankle could 
be decreased by fifty percent; i.e., to only 10 degrees of 
dorsiflexion and to only 22.5 degrees of plantar flexion.  
(Normal range of motion the ankle is 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.)  Consequently, because the 
limitation of motion of the right ankle and associated 
problems with use are residuals of the service-connected 
right tibia/fibula disability, the Board finds that a 
separate 10 percent rating may be assigned for disability 
that equates to "moderate" limitation of ankle motion, but 
no more.  The Board is assigning the foregoing evaluation 
because of the veteran's repeated complaints of pain and the 
examiner's observations that, with overuse, the ankle could 
experience a fifty percent loss in motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (1999).  
(This rating is separate from the 30 percent previously 
assigned under Diagnostic Code 5262 which, as explained 
below, accounts for knee disability.)

A rating greater than 10 percent is not warranted for the 
ankle.  First, the Board notes that the fifty percent loss in 
motion due to pain and fatigue more nearly approximate the 
criteria for "moderate" limitation than "marked" because 
additional loss of motion is possible-indeed, an additional 
50 percent.  In other words, when there are only two possible 
ratings for limitation of motion-moderate and marked, and 
the limitation currently shown is only 50 percent of normal, 
assigning the highest rating would significantly detract from 
the meaning and intent of the rating schedule and the scheme 
contemplated by two ratings.  Moreover, while it might be 
argued that the veteran's ankle disability warrants a higher 
rating under Diagnostic Code 5262, the Board notes that both 
malunion and marked ankle disability have not been shown.  
Diagnostic Code 5262.  Furthermore, because the criteria of 
Diagnostic Code 5262 contemplates limitation of motion of the 
joint, a rating separate from the one assigned under 
Diagnostic Code 5271 may not be awarded.  38 C.F.R. § 4.14 
(1999) (evaluation of the same manifestation under different 
diagnoses is to be avoided). 

Given the manner in which the RO has historically rated the 
veteran's other right tibia/fibula fracture residuals, the 
Board considers entitlement under all potentially applicable 
rating criteria.  Given the 30 percent disability rating 
currently assigned for the veteran's other right tibia/fibula 
disability, the veteran will only be entitled to an increased 
rating if he has ankylosis of the knee with flexion between 
10 degrees and 20 degrees (40 percent), with flexion between 
20 degrees and 45 degrees (50 percent), or, if he has 
extremely unfavorable ankylosis, with flexion at an angle of 
45 degrees or more (60 percent) (Diagnostic Code 5289); or 
limitation of extension of the knee to 30 degrees (40 
percent) or limitation of extension of the knee to 45 degrees 
(50 percent) (Diagnostic Code 5261); or nonunion of the tibia 
or fibula with loose motion requiring a brace (40 percent) 
(Diagnostic Code 5262).  38 C.F.R. § 4.71a (1999).

First, the Board will consider whether the veteran is 
entitled to an increased rating under Diagnostic Code 5262.  
Significantly, the record is devoid of evidence that there is 
nonunion of the tibia and fibula.  Specifically, x-rays of 
the right tibia and fibula at the June 1993 VA examination 
revealed a deformity of both bone shafts near the middle, but 
alignment was anatomical and there was solid bony union.  
Moreover, March 1995 x-rays of the right tibia and fibula, 
taken at a private examination, revealed a healed mid-shaft 
tibia and fibula fracture with excellent alignment.  
Thereafter, at the September 1995 VA examination, examination 
of the right leg showed alignment of the tibia to be good 
except for a stepoff at the junction of the middle and distal 
thirds of the tibia.  Accordingly, the veteran is not 
entitled to an increased rating for his right tibia/fibula 
disability under Diagnostic Code 5262.

The Board next looks at the question of whether the veteran 
is entitled to an increased rating for ankylosis under 
Diagnostic Code 5256.  In this regard, the September 1995 and 
January 1999 examiners opined that the right knee had full 
range of motion.  Therefore, because the criteria for an 
increased rating for ankylosis of the knee requires that the 
knee be ankylosed between 10 degrees and 20 degrees of 
flexion, the veteran is not entitled to an increased rating 
for his other right tibia/fibula disability under Diagnostic 
Code 5256.

Next, the Board will consider whether the veteran is entitled 
to an increased rating under Diagnostic Code 5261.  However, 
as stated above, range of motion studies at the veteran's 
September 1995 and January 1999 VA examinations revealed 
right knee motion to be "full"  Normal range of motion the 
knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  
Tellingly, the criteria for an increased rating for 
limitation of extension of the knee require that extension be 
limited to at least 30 degrees.  Therefore, the veteran is 
also not entitled to an increased rating for his other right 
tibia/fibula disability under Diagnostic Code 5261. 

Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, DeLuca, supra, the salient 
point to be made in this regard is that even though he has 
pain, consideration of §§ 4.40, 4.45 does not lead the Board 
to conclude that the functional losses he experiences equate 
to the level of disability contemplated by a 40 percent 
rating under Diagnostic Code 5261.  The September 1995 and 
January 1999 VA examiners specifically reported that the 
right knee range of motion was full.  The January 1999 
examiner also opined that the veteran would likely experience 
approximately an additional fifty percent loss in motion with 
a flare-up.  However, even when taking into account this 
additional fifty percent loss in motion during flare-ups, the 
reduction of the knee's extension would not entitle him to a 
rating greater than 30 percent under applicable rating 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Under Diagnostic Code 5261, extension would have to be 
limited to 30 degrees for the veteran to be entitled to an 
increased rating.  Id.  However, even when factoring in the 
fifty percent loss in motion, range of motion would only be 
limited to 0 to 70 degrees; i.e., fifty percent of full range 
of motion of 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  
Accordingly, the veteran is not entitled to an increased 
rating for his other right tibia/fibula disability, even when 
taking into account his complaints of pain.

While it might be argued once again that the Board's analysis 
should include consideration of whether separate ratings are 
warranted for loss of motion under Diagnostic Code 5260 or 
5261 and Diagnostic Code 5262, or for the meniscus tear under 
Diagnostic Code 5258, it should be pointed out that the 
currently assigned 30 percent for impairment of the tibia and 
fibula under Diagnostic Code 5262 contemplates various 
symptoms, including pain and limitation of motion.  
Therefore, assigning separate ratings under Diagnostic 
Code 5260 or 5261 or under Diagnostic Code 5258 would violate 
the rule against pyramiding.  38 C.F.R. § 4.14 (1999).

Next, because the record on appeal shows that the veteran was 
service-connected for "residuals" of his injury, the Board 
will consider whether he is entitled to another separate 
compensable rating for any scarring under either Diagnostic 
Code 7803, 7804, or 7805.  See RO decision entered in June 
1970; Esteban, supra; 38 C.F.R. § 4.118 (1999).  Diagnostic 
Codes 7803, 7804, and 7805 of the Rating Schedule provide 
that a compensable evaluation for scars (other than burn 
scars or disfiguring scars of the head, face, or neck) 
requires that they be poorly nourished, with repeated 
ulceration; that they be tender and painful on objective 
demonstration; or that they produce limitation of function of 
the body part which they affect.  38 C.F.R. § 4.118 (1999).  
However, a review of the record on appeal fails to disclose 
any medical evidence showing adverse symptomatology due to 
scars.  The June 1993 VA examiner observed a one-half inch 
scar on the right tibia.  Moreover, a number of examiners 
reported that the veteran had a non-tender bony prominence in 
his mid-shaft tibia.  However, because the scar was not 
characterized so as to meet the criteria to be compensably 
disabling, a separate compensable rating is not warranted 
under Diagnostic Code 7803 or Diagnostic Code 7804.  
Moreover, because Diagnostic Code 7805 would compensate the 
veteran for the same losses for which he is already being 
compensated under Diagnostic Code 5262, a separate 
compensable rating can not be awarded because it would 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(1999).

Lastly, the Board notes that the veteran's right leg has been 
described as being up to an inch shorter than the left leg.  
However, under 38 C.F.R. § 4.71a, Diagnostic Code 5275, 
shortening of either lower extremity is not compensably 
disabling until shortening is one and one-quarter inches or 
greater.  38 C.F.R. § 4.71a (1999).  Consequently, a 
compensable rating under these criteria is not warranted.  
Moreover, an evaluation on account of shortening is not to be 
combined with other ratings for fracture or faulty union in 
the same extremity.  Id.

The Board, in reaching the conclusions above, has considered 
both the veteran's arguments as set forth in written 
statements to the RO and at his personal hearing.  However, 
while a lay witness can provide evidence as to the visible 
symptoms or manifestations of a disease or disability, his 
belief as to the current severity of his service-connected 
disability is not probative evidence because only someone 
qualified by knowledge, training, expertise, skill, or 
education, which the veteran has not been shown to possess, 
may provide evidence requiring medical knowledge.  See 
Bostain v. West, 11 Vet. App. 124 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).

(The effect of the Board's decision outlined above is to 
assign a separate 10 percent rating on account of moderate 
right ankle limitation of motion as a residual of the right 
tibia/fibula fracture, under Diagnostic Code 5271, and to 
affirm the 30 percent rating currently assigned for marked 
right knee disability under Diagnostic Code 5262.)


ORDER

A 10 percent rating for right ankle disability as a residual 
of a fractured right tibia and fibula is granted, separate 
from the 30 percent rating in effect under Diagnostic Code 
5262.  (This grant is subject to the laws and regulations 
governing the award of monetary benefits.)

A rating greater than 30 percent for other residuals of a 
fractured right tibia and fibula is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

